    Case 5:20-cv-03115-JWL Document 4 Filed 04/30/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


HORACE COOK,

                             Petitioner,

            v.                                      CASE NO. 20-3115-JWL

CLAUDE MAYE,


                             Respondent.


                          MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2241. Petitioner, a prisoner in federal custody, proceeds pro se.

He challenges his designation as a career offender and seeks

resentencing. The Court has screened the petition under Rule 4 of the

Rules Governing Habeas Corpus Cases, foll. 28 U.S.C. § 2254, and

dismisses the petition without prejudice for lack of statutory

jurisdiction.

                                Background

     In December 2012, petitioner was convicted in the U.S. District
Court for the Southern District of Florida on his guilty plea to one

count of Hobbs Act robbery in violation of 18 U.S.C. §1951. He waived

appeal and later sought relief under 28 U.S.C. § 2255. U.S. v. Cook,

2015 WL 1969093 (S.D. Fla. Apr. 30, 2015).

     Petitioner now invokes the savings clause of § 2255(e), arguing

that § 2255 is inadequate or ineffective to test the legality of his

sentence.
                                Discussion

     The Court first considers whether § 2241 is the appropriate

remedy to present petitioner’s claim that his sentence was improperly
    Case 5:20-cv-03115-JWL Document 4 Filed 04/30/20 Page 2 of 4




enhanced.

     A federal prisoner seeking relief from allegedly unlawful

confinement may file a motion to “vacate, set aside or correct the

sentence.” 28 U.S.C. § 2255(a). A motion under § 2255 must be filed

in the district where a petitioner was convicted and the sentence

imposed. Sines v. Wilner, 609 F.3d 1070, 1073 (10th Cir. 2010).

Generally, the motion remedy under § 2255 provides “the only means

to challenge the validity of a federal conviction following the

conclusion of direct appeal.” Hale v. Fox, 829 F.3d 1162, 1165 (10th

Cir. 2016), cert. denied sub nom. Hale v. Julian, 137 S. Ct. 641 (2017).

However, under the “savings clause” of § 2255(e), a federal prisoner

may file a petition for habeas corpus in the district of confinement

under § 2241 by showing that the remedy provided by § 2255 is

“inadequate or ineffective to test the legality of his detention.”

28 U.S.C. § 2255(e).

     Petitioner seeks relief on the ground that the predicate offenses

of robbery supporting the career offender enhancement were not

properly designated as violent crimes.
     The leading case in the Tenth Circuit governing the application

of the savings clause is Prost v. Anderson, 636 F.3d 578 (10th Cir.

2011). In Prost, the Tenth Circuit held that the petitioner was free

to present his argument in his initial motion under § 2255, despite

contrary circuit precedent. The Tenth Circuit explained that “it is

the infirmity of the § 2255 remedy itself, not the failure to use it

or to prevail under it, that is determinative. To invoke the savings

clause, there must be something about the initial § 2255 procedure
that itself is inadequate or ineffective for testing a challenge to

detention.” Prost, 636 F.3d at 589. The Tenth Circuit noted that Prost
     Case 5:20-cv-03115-JWL Document 4 Filed 04/30/20 Page 3 of 4




was free to raise his argument in his initial § 2255 motion, and the

fact that his argument might have been foreclosed by erroneous circuit

precedent was not enough to allow the application of the savings

clause. Id. at 590. “The savings clause doesn’t guarantee results,

only process,” and “the possibility of an erroneous result – the denial

of relief that should have been granted – does not render the

procedural mechanism Congress provided for bringing that claim

(whether it be 28 U.S.C. §§ 1331, 1332, 2201, 2255, or otherwise) an

inadequate or ineffective remedial vehicle for testing its merits

within the plain meaning of the savings clause.” Id.

      The petitioner has the burden of showing that the remedy under

§ 2255 is inadequate or ineffective. Hale, 829 F.3d at 1179. Petitioner

has not met that burden. Compare Sandlain v. English, 2017 WL 4479370

at *3 (10th Cir. Oct. 5, 2017) (“[E]ven assuming there was contrary

circuit precedent, nothing prevented him from raising the argument

in his initial § 2255 motion and then challenging any contrary

precedent via en banc or certiorari review.”).

      If the remedy under § 2255 could be deemed “inadequate or
ineffective” “any time a petitioner is barred from raising a

meritorious second or successive challenge to his conviction –

subsection (h) 1 would become a nullity, a ‘meaningless gesture.’”

Prost, 636 F.3d at 586; see also Hale, 829 F.3d at 1174 (“Because Mr.

Hale cannot satisfy § 2255(h), he cannot, under Prost, satisfy §

2255(e), and § 2241 review must be denied.”).

1 28 U.S.C. § 2255(h) provides that:
(h) A second or successive motion must be certified as provided in section 2244 by
a panel of the appropriate court of appeals to contain –
(1) newly discovered evidence that, if proven and viewed in light of the evidence
as a whole, would be sufficient to establish by clear and convincing evidence that
no reasonable factfinder would have found the movant guilty of the offense; or
(2) a new rule of constitutional law, made retroactive to cases on collateral review
by the Supreme Court, that was previously unavailable.
    Case 5:20-cv-03115-JWL Document 4 Filed 04/30/20 Page 4 of 4




     Petitioner also appears to claim that § 2255 is inadequate or

ineffective because he is actually innocent, not of his underlying

crime, but of his career offender sentencing enhancement. However,

a petitioner can only establish actual innocence “by bringing forward

new exculpatory evidence,” and the “[p]ossible misuse of a prior

conviction as a predicate offense under the sentencing guidelines does

not demonstrate actual innocence.” Sandlain, 2017 WL 4470370, at *4

(citing Hale, 829 F.3d at 1171).

     The Court concludes that the savings clause of § 2255(e) does

not apply and therefore this matter must be dismissed for lack of

statutory jurisdiction.

     IT IS, THEREFORE, BY THE COURT ORDERED the petition is dismissed

without prejudice.

     IT IS SO ORDERED.

     DATED:   This 30th day of April, 2020, at Kansas City, Kansas.



                                  S/ John W. Lungstrum

                                  JOHN W. LUNGSTRUM
                                  U.S. District Judge
